Exhibit 10.3

 

DEVELOPMENT AGREEMENT

 

THIS DEVELOPMENT AGREEMENT (this “Agreement”) is made and entered into as of the
12th day of October, 2005, by and between WTC-Trade Mart, L.P., a Delaware
limited partnership (“Owner”) and Dallas Market Center Operating, L.P., a
Delaware limited partnership (“Developer”).

 

RECITALS:

 

A. Owner is the holder of the leasehold estate with respect to certain land
located in the City and County of Dallas, Texas (as more fully described on
Exhibit A attached hereto, the “Land”), and owns the improvements located
thereon.

 

B. Owner desires to engage Developer to develop the Project (hereinafter
defined) on the Land in accordance with the Development Plan (hereinafter
defined), subject to the terms hereof.

 

NOW, THEREFORE, in consideration of the mutual rights and obligations herein set
forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I.

DEFINITIONS

 

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the following respective meanings where they appear with their initial
letters capitalized, unless otherwise specifically provided or unless the
context in which they appear otherwise requires:

 

“Affiliate” means, with respect to each party hereto, any person, firm,
corporation, partnership, association, trust, or other entity that, directly or
indirectly, controls, or is under common control with, such party, and with
respect to each party hereto, any firm, corporation, partnership, association,
trust, or other entity that is controlled by such party. For purposes of this
definition, the term “control” means the possession, directly or indirectly, of
the power to direct the management and policies of any such party, whether
through the ownership of voting securities, by contract, or otherwise.

 

“Change Order” means any change to a Construction Contract.

 

“Construction Contract” means the construction contract between Owner and the
General Contractor regarding the Project.

 

“Construction Schedule” means the progress schedule for the construction of the
Project that is contained in the Development Plan.

 

“Development Contracts” means the architectural services contract between Owner
and the Project Architect, the Construction Contract, this Agreement, and any
and all other agreements and/or contracts that may be entered into in connection
with the development and construction of the Project .

 

1



--------------------------------------------------------------------------------

“Development Plan” means the comprehensive program for the Project as approved
by Owner and Developer, including, without limitation, all plans for demolition
and temporary relocation, plans and specifications for renovation and
construction, the Project Budget and the Construction Schedule.

 

“General Contractor” means the contractor who has been or will be approved by
the Owner and Developer and who will have overall responsibility for completion
of the Project in accordance with the Plans and Specifications, the Construction
Schedule and the Project Budget, all as more fully described in the Construction
Contract.

 

“Inspecting Architect” means an architect selected by and at the option of Owner
to perform periodic inspections and provide independent advice and consultation
in respect of the construction of the Project.

 

“Memorandum of Understanding” means that certain Memorandum of Understanding
Regarding Lighting Industry Expansion Project of even date herewith made by and
among the partners of CNL Dallas Market Center, L.P., a Delaware limited
partnership (the “Partnership”).

 

“Project” means the expansion of the building known as the Dallas Trade Mart to
provide larger facilities for lighting industry trade shows and marketing
facilities and all other improvements to be constructed on the Land in
accordance with the Development Plan and related off-site improvements.

 

“Project Budget” means the budget approved by the Partnership and attached to
the Memorandum, as the same may be amended from time to time by approval of the
partners in the Partnership.

 

“Project Architect” means the professional architect or architecture firm
approved by Owner and Developer who shall be responsible for preparation of the
Plans and Specifications for the Project, review of the progress of completion,
and other duties, all as more fully described in the contract for architectural
services for the Project.

 

ARTICLE II.

ENGAGEMENT OF DEVELOPMENT MANAGER

 

Section 2.01 Developer Services. Owner hereby engages the services of Developer
as an independent contractor, with the powers and duties, subject to
Section 2.02 herein, of arranging, supervising, and coordinating on behalf of
Owner all development and construction services for the Project, and Developer
undertakes and accepts such engagement. Subject to Section 2.02, the powers and
duties of Developer shall include the following:

 

(a) Developer will negotiate with the General Contractor, any and all consulting
engineers, subcontractors, or other persons required in connection with the
construction of the Project, for their retention by Owner on terms and
conditions acceptable to Owner (but execution of any agreements or documents by
Owner or Developer on behalf of Owner will be at Owner’s sole discretion).

 

2



--------------------------------------------------------------------------------

(b) Developer will conduct negotiations and calls for bids or proposals, and
will review and analyze such bids or proposals when received in respect of the
Project.

 

(c) Developer will negotiate any Change Orders with the General Contractor and
the Project Architect, but all Change Orders are subject to approval by Owner.

 

(d) Developer will secure or cause to be secured all required permits, licenses,
and approvals from applicable authorities in connection with (i) any demolition
of portions of the existing improvements, (ii) the construction and completion
of the Project in accordance with the Development Plan, and (iii) the
development of the Project, including, without limitation, zoning, building, and
environmental impact and hazardous or toxic waste laws, and act as a liaison
between the Owner and all federal, state, and local governmental boards,
statutory bodies, or other agencies having jurisdiction over the Project so that
the development and construction of the Project will proceed in an authorized
and expeditious manner.

 

(e) Developer will require the General Contractor to prepare a critical path or
other appropriate progress schedule for the construction of the Project and
effect coordination and integration of the various services required for the
critical path construction and completion of the Project in conformity with the
Construction Schedule.

 

(f) Developer will maintain a current record of expenditures in accordance with
the line items set forth in the Development Plan.

 

(g) Developer will require the General Contractor to negotiate, finalize, and
award all major subcontracts and material purchase orders, all of which
subcontracts and purchase orders shall be in accordance with the Development
Plan.

 

(h) Developer will establish and implement a procedure for the review and
processing of applications submitted by the General Contractor for progress and
final payments and establish procedures for the payment of all professionals or
consultants retained by Owner to perform services for the development of the
Project.

 

(i) Developer will inspect, cause the Project Architect and other professionals
and consultants to inspect, and permit the Inspecting Architect to inspect, the
progress of the course of construction of the Project, including, without
limitation, verification of the quantity and quality of materials and labor
being furnished for the construction of the Project and permit the Project
Architect, the Inspecting Architect, and other professionals or consultants to
verify that the construction is being carried out in accordance with the
Development Plan.

 

(j) Developer will contractually require the General Contractor to obtain and
maintain insurance coverage for the Project, and the Owner at all times until
completion of the construction of the Project. Developer may, at its option,
obtain and maintain the builder’s risk insurance for the Project with coverage
to include the General Contractor.

 

3



--------------------------------------------------------------------------------

(k) Developer will contractually require the General Contractor to conduct
regular Project site meetings during the construction of the Project with the
Project Architect.

 

(l) Developer will coordinate and direct the activities any environmental and
testing consultants and recommend special additional testing when required, in
addition to the required materials testing.

 

(m) Developer will collect and assemble all operating instructions, manuals,
warranties, field record information, as-built drawings, plans, specifications,
samples, shop drawings, and product data required to be provided pursuant to the
terms and conditions of the Development Plan and Development Contracts.

 

(n) Developer will provide administration of all of the Development Contracts
and the enforcement thereof, including, without limitation, maintaining all
appropriate records related to the Project, and the Development Contracts.

 

(o) Developer will coordinate and direct the preparation of the “punch-list” by
the General Contractor and coordinate and direct the completion of the items on
the “punch-list” and Project “close-out” until final completion of the Project.

 

(p) Developer will establish and administer the construction cost accounting and
reporting procedures that will accomplish the proper (i) segregation of
construction and design costs in accordance with Owner and any tenant lease
requirements pertaining to cost responsibility, rent determination, and tax and
insurance considerations, and (ii) cost control of the overall Project. Reports
(including status reports showing the status of construction and work in
progress, actual and projected cost overruns, cash flow projections, lease-up
projections, leases entered into and leases in process, and any other
information reasonably requested by Owner) will be delivered to Owner on a
monthly basis.

 

(q) Developer shall assist Owner in enforcing appropriate guarantees and
warranties from all General Contractors, subcontractors, and suppliers and shall
cause such General Contractors, subcontractors, or suppliers promptly to correct
all defects in construction of the Project that Developer or Owner finds at any
time for the period such guarantees or warranties are in effect.

 

(r) Developer will oversee and enforce the performance by the General
Contractor, the Project Architect, and other contractors and consultants of
their obligations under the Development Contracts.

 

Section 2.02 Limitations on Developer Authority.

 

(a) Notwithstanding the provisions of Section 2.01 to the contrary, Owner
reserves the right to approve the following:

 

A. The Development Contracts and all Change Orders;

 

4



--------------------------------------------------------------------------------

B. All other contracts with third parties (including any Affiliates of
Developer) that must be executed by Owner or approved in writing by Owner, which
approval may include authorizations for Developer to execute such approved
contract;

 

C. Any changes to the Development Plan or the Construction Schedule; and

 

D. Any other action or decision that requires approval of Owner under this
Agreement.

 

(b) Any approval by Owner required under this Agreement must be obtained in
writing. Under no circumstances (other than in emergency situations in which
health or safety to persons or property is threatened) shall Developer take any
action or make any decision that requires Owner approval without first obtaining
the prior written approval of Owner.

 

(c) Developer shall have no power or authority to mortgage, pledge, grant a
security interest in, or otherwise encumber or dispose of the Project or any
interest in this Agreement.

 

Section 2.03 Performance of Duties. Developer agrees to act in good faith and
with prudence and diligence in performance of its duties and responsibilities
hereunder; provided, however, Developer shall not be liable for any delay, loss,
or damage to Owner to the extent that such delay, loss, or damage is caused by
Owner’s failure to provide Developer upon request with funds necessary to permit
Developer to perform hereunder.

 

ARTICLE III.

FUNDING AND REIMBURSEMENT

 

Section 3.01 Funding. Owner shall provide funds to Developer for the Project on
a quarterly basis, in advance, and in accordance with the Development Plan and
Project Budget.

 

Section 3.02 Reimbursement for Construction Advances. In the event Developer
makes any advance to the General Contractor or pursuant to any other Development
Contract prior to the date Owner is required to fund such advance, Developer
shall be entitled to seek reimbursement for such advance from Owner but only if,
and to the extent, such advance is in accordance with the Development Plan and
the applicable Development Contract or such expenditure is approved in writing
by Owner. Developer shall submit to Owner a summary of expenses incurred along
with all appropriate backup documentation to support the expenses incurred
(including but not limited to copies of general contractor billing statements,
sub-contractor billing statements, lien waivers and other relevant documentation
which is required to support the amount of the reimbursement being requested).
In no event shall Owner have any obligation to reimburse Developer for an
advance or portion of an advance that is not in accordance with the Development
Plan and the applicable Development Contract or has not been approved by Owner.

 

5



--------------------------------------------------------------------------------

ARTICLE IV.

TERM

 

Section 4.01 Term. Subject to Article V below, this Agreement shall commence on
the effective date hereof and, unless sooner terminated pursuant to Article V,
shall terminate upon the completion of the Project as confirmed by the Project
Architect and the final payment to the General Contractor.

 

ARTICLE V.

DEFAULT; REMEDIES

 

Section 5.01 Default by Developer.

 

A. The occurrence of any of the following circumstances shall constitute a
default by Developer under this Agreement (each such event shall be a “Developer
Default”).

 

(a) Developer (i) gives notice to any governmental body of Developer’s
insolvency or pending insolvency, or (ii) makes an assignment for the benefit of
creditors or takes any other similar action for the protection or benefit of its
creditors, or (iii) files an answer admitting the material allegations of, or
consenting to, or defaults in answering, any pleading filed with respect to the
commencement of any case or proceeding respecting Developer under any bankruptcy
or insolvency law; or

 

(b) Any (i) order for relief is entered against Developer in any case in
bankruptcy, (ii) any order, judgment, or decree is entered against Developer by
a court of competent jurisdiction appointing a receiver, trustee, custodian, or
a liquidator of Developer or of all or a substantial part of its assets, and
such order, judgment, or decree continues unstayed and in effect for a period of
ninety (90) consecutive days, or (iii) any proceeding for the reorganization of
Developer or for an arrangement under any bankruptcy or insolvency law
applicable to Developer is commenced, whether by or against Developer, and not
dismissed within ninety (90) days from the commencement thereof; or

 

(c) If Developer breaches this Agreement in any way, and such breach is not
cured on or before the expiration of thirty (30) days after written notice from
Owner to Developer, which notice shall state the nature of such breach or
violation and shall specify the nature of cure or correction; or

 

(d) Unless otherwise approved by Owner, Developer is no longer serving as the
master tenant of the Property for any reason; or

 

(e) Developer has acted fraudulently or has engaged in willful misconduct in the
performance of Developer’s obligations under this Agreement, or Developer has
acted with gross negligence in carrying out any of Developer’s obligations under
this Agreement.

 

Section 5.02 Remedies of Owner. Upon the occurrence of a Developer Default, the
Owner shall be entitled to terminate this Agreement and upon such termination,
neither party

 

6



--------------------------------------------------------------------------------

shall have any further right or obligation hereunder except that (i) Developer
shall immediately deliver to Owner, all funds, books, and records of Owner in
the possession or control of Developer and (ii) if the default by Developer is
of the nature described in 5.01 (e) above, Developer shall be liable to Owner
for all damages that Owner may suffer arising out of or connected with such
default of Developer.

 

Section 5.03 Default by Owner. The occurrence of any of the following
circumstances shall constitute a default by Owner under this Agreement (each
such event shall be an “Owner Default”):

 

(a) Owner (i) gives notice to any governmental body of Owner’s insolvency or
pending insolvency, or (ii) makes an assignment for the benefit of creditors or
takes any other similar action for the protection or benefit of its creditors,
or (iii) files an answer admitting the material allegations of, or consenting
to, or defaults in answering, any pleading filed with respect to the
commencement of any case or proceeding respecting Owner under any bankruptcy or
insolvency law; or

 

(b) (i) any order for relief is entered against Owner in any case in bankruptcy,
(ii) any order, judgment, or decree is entered against Owner by a court of
competent jurisdiction appointing a receiver, trustee, custodian, or a
liquidator of Owner or of all or a substantial part of its assets, and such
order, judgment, or decree continues unstayed and in effect for a period of
ninety (90) consecutive days, or (iii) any proceeding for the reorganization of
Owner or for an arrangement under any bankruptcy or insolvency law applicable to
Owner is commenced, whether by or against Owner and not dismissed within ninety
(90) days from the commencement thereof; or

 

(c) If Owner breaches this Agreement, and such breach is not cured on or before
the expiration of thirty (30) days after written notice from Developer to Owner,
which notice shall specify the method of cure or correction.

 

Section 5.04 Remedies of Developer. Upon the occurrence of an Owner Default,
Developer shall be entitled, as it sole remedy, to terminate this Agreement; and
upon such any termination by Developer pursuant to this Section 5.04, neither
party shall have any further right or obligation hereunder, except that
(i) Developer shall immediately deliver to Owner all funds, books, and records
of Owner in the possession or control of Developer, (ii) Owner shall continue to
be obligated to pay and perform all of its obligations that have accrued as of
the date of termination, and (iii) Owner shall be liable to Developer for all
damages that Developer may suffer arising out of or connected with such default
or any other default by Owner under this Agreement.

 

Section 5.05 Indemnification. Neither Developer, nor its general partner nor any
partner, member, shareholder, officer, director or agent of Developer or its
general partner (herein collectively called the “Developer Indemnitee”) shall be
liable or accountable, in damages or otherwise, to the Owner for any error of
judgment or for any mistake of fact or law or for anything which any such
Developer Indemnitee may do or refrain from doing hereafter in connection with
this Agreement except for acts of fraud, gross negligence or willful misconduct
of any such Developer Indemnitee. The Owner shall indemnify each Developer
Indemnitee from

 

7



--------------------------------------------------------------------------------

all loss, damage and expense (including costs and expenses of courts and
professional advisors) or liability incurred by reason of anything any Developer
Indemnitee has done or refrained from doing in connection with this Agreement
(INCLUDING ANY LOSS, DAMAGE, EXPENSE, OR LIABILITY CAUSED BY OR ATTRIBUTABLE TO
THE ORDINARY NEGLIGENCE OF THE INDEMNIFIED PERSON AND FOR ANY ACTION FOR WHICH
THE INDEMNIFIED PERSON MAY INCUR STRICT LIABILITY) except in the case of fraud,
gross negligence or willful misconduct. The Owner shall advance, before the
final disposition of any litigation, expenses incurred by any Developer
Indemnitee (a) who was, is, or is threatened to be made a named defendant or
respondent in such litigation or (b) in connection with such Developer
Indemnitee’s appearance as a witness or other participation in any litigation
involving or affecting the Project at a time when such Developer Indemnitee is
not a named defendant or respondent in such litigation. The Owner may purchase
and maintain insurance or another arrangement on behalf of any Developer
Indemnitee against any liability asserted against any Developer Indemnitee. The
provisions of this Section 5.05 shall be enforceable to the fullest extent
permitted by the applicable law. The Owner’s obligations under this Section 5.5
shall be limited to the assets of the Owner, and no partner of Owner shall be
required to make any capital contribution in respect thereof.

 

ARTICLE VI.

SUBSIDIARIES AND AFFILIATES

 

Section 6.01 Subsidiaries and Affiliates of Developer. Subject to the other
terms and provisions of this Agreement, Owner recognizes and acknowledges that
Developer may contract with and/or obtain goods and services for the Project
from subsidiaries or other Affiliates of Developer; provided, however, all such
arrangements must be previously approved in writing by Owner, must be
specifically provided for in the Development Plan, and shall be arms-length
rates or prices equal to or below those available for comparable goods or
services from unaffiliated third parties.

 

ARTICLE VII.

NOTICES

 

Section 7.01 Notices. All notices, demands, approvals, and consents provided for
in this Agreement shall be in writing and shall be given to the Owner or
Developer at the address set forth below or at such other address as either may
specify thereafter in writing:

 

Developer:   Crow Holdings     2100 McKinney, Suite 700     Dallas, Texas 75201
    Attention: Gina Norris and   Crow Holdings     2100 McKinney, Suite 700    
Dallas, Texas 75201     Attention: M. Kevin Bryant, General Counsel

 

8



--------------------------------------------------------------------------------

With a copy to:    Stephen C. Johnson, Esq.      2100 McKinney, Suite 700     
Dallas, Texas 75201 Owner:    WTC-Trade Mart, L.P.      2100 Stemmons Freeway,
5th Floor      Dallas, Texas 75207      Attn: Mitzi Tally and    CNL Dallas
Market Center, L.P.      c/o CNL Income Properties, Inc.      CNL Center at City
Commons      450 South Orange Avenue      Orlando, Florida 32801-3336     
Attention:  Charles A. Muller,                        Chief Operating Officer
and    CNL Dallas Market Center, L.P.      c/o CNL Income Properties, Inc.     
CNL Center at City Commons      450 South Orange Avenue      Orlando, Florida
32801-3336      Attention:  Tammie A. Quinlan,                        Chief
Financial Officer and    CNL Dallas Market Center, L.P.      c/o CNL Income
Properties, Inc.      CNL Center at City Commons      450 South Orange Avenue  
   Orlando, Florida 32801-3336      Attention:  Amy Sinelli, Vice President     
                  and Corporate Counsel With a copy to:    Greenberg Traurig,
LLP      600 Three Galleria Tower      13155 Noel Road      Dallas, Texas 75240
     Attention: Ralph Santos, Esq.

 

Each notice or other communication may be mailed by United States registered or
certified mail, return receipt requested, postage prepaid and may be deposited
in a United States Pose Office or a depository for the receipt of mail regularly
maintained by the Post Office. Such notices, demands, approvals, consents,
reports, and other communications may also be delivered by hand, courier
service, air courier, telex, or telecopy. If notice is mailed by United States
registered or certified mail in the manner described above, such notice will be
deemed received on the fifth (5th) day after it is so deposited. Notice given in
any other manner shall be deemed received only if and when actually received by
the party to be notified.

 

9



--------------------------------------------------------------------------------

ARTICLE VIII.

MISCELLANEOUS

 

Section 8.01 No Assignment by Developer. Developer shall not assign this
Agreement, whether voluntarily or by operation of law, without the express prior
written consent of Owner.

 

Section 8.02 Subordination. This Agreement and the rights and benefits of
Developer hereunder are and shall be subject and subordinate to the lien and
security interest of any deed of trust, mortgage, or other security instrument
(including, without limitation, any renewal, modification, amendment,
consolidation, extension, or replacement of any of the foregoing) now or
hereafter encumbering the Project. This subordination is and shall be
self-operative and no further instrument of subordination shall be required to
effectuate the provisions of this Section 8.03 herein; nonetheless, Developer
shall execute and deliver to Owner such instruments as Owner may from time to
time reasonably request to further evidence and confirm the subordination
effected hereby.

 

Section 8.03 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall comprise but a single instrument.

 

Section 8.04 Construction. All personal pronouns used in this Agreement, whether
used in the masculine, feminine, or neuter gender, shall include all other
genders; the singular shall include the plural; and the plural shall include the
singular. The titles of Articles and Sections in this Agreement are for
convenience of reference only, and neither limit nor amplify the provisions of
this Agreement. All references in this Agreement to Articles or Sections shall
refer to the corresponding Article or Section of this Agreement unless specific
reference is made to the Articles or Sections of any other specified document or
law. No provisions of this Agreement shall be construed against or interpreted
to the disadvantage of either Owner or Developer, by any court or other
governmental, judicial, or arbitral authority by reason of either Owner or
Developer having, or being deemed to have, instructed or dictated such
provision, the parties hereto acknowledging that the parties have jointly
participated in the negotiation, drafting, and preparation of this Agreement.

 

Section 8.05 GOVERNING LAW. THIS AGREEMENT AND THE OBLIGATIONS OF THE OWNER AND
DEVELOPER HEREUNDER SHALL BE INTERPRETED, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF TEXAS.

 

Section 8.06 Amendment. Neither this Agreement nor any provisions hereof shall
be changed, amended, waived, or discharged orally, but only by an instrument in
writing duly signed by the parties hereto.

 

Section 8.07 Complete Agreement. This Agreement (including any Exhibits attached
hereto) constitutes the entire agreement of the parties with respect to the
subject matter herein and supersedes any previous agreement or understanding
between the parties hereto relating to the development of the Project.

 

10



--------------------------------------------------------------------------------

Section 8.08 Severability. If any provision of this Agreement shall be found to
be invalid or unenforceable to any extent, the remainder of this Agreement shall
not be affected thereby and this Agreement shall be enforced to the greatest
extent permitted by law.

 

Section 8.09 No Third Party Beneficiary. This Agreement is for the sole benefit
of Developer and Owner and is not for the benefit of any third party.
Specifically, the obligations under this Agreement regarding the Tenant Leases
shall not inure to the benefit of, or be enforceable by, any parties to such
agreements or any other third parties.

 

Section 8.10 Independent Contractor. The relationship of Developer to Owner
under this Agreement is that of an independent contractor. This Agreement shall
not be construed to make Owner liable to any parties for debts or claims
accruing to them against Developer except as expressly set forth in this
Agreement.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Developer and Owner have executed and delivered this
Agreement to be effective as of the date and year first written above.

 

OWNER:

WTC-TRADE MART, L.P.,

a Delaware limited partnership

By:  

WTC-TRADE MART GP, L.L.C.,

a Delaware limited liability company,

its general partner

    By:  

CNL Dallas Market Center GP, LLC,

a Delaware limited liability company

its manager

        By:  

/s/ Charles A. Muller

--------------------------------------------------------------------------------

            Charles A. Muller,             Chief Operating Officer and Manager
DEVELOPER:

DALLAS MARKET CENTER OPERATING, L.P.,

a Delaware limited partnership

By:  

DMC Operating GP, L.L.C.,

a Delaware limited liability company

its general partner

    By:  

Crow Family, Inc.,

a Texas corporation,

its manager

        By:  

/s/ Gina A. Norris

--------------------------------------------------------------------------------

            Gina A. Norris             Vice President

 

Signature Page/Development Agreement



--------------------------------------------------------------------------------

EXHIBIT A

 

Legal Description of the Land

 

TRACT VI (GL3)

 

BEING A 19.763 ACRE TRACT OF LAND OUT OF THE TRINITY INDUSTRIAL DISTRICT,
SITUATED IN THE JAMES A. SYLVESTER SURVEY, ABSTRACT NO. 1383 AND THE C. G. COLE
SURVEY, ABSTRACT NO. 270, DALLAS COUNTY, TEXAS AND BEING CERTAIN 860,993 SQUARE
FOOT TRACT OF LAND, KNOWN AS TRACT VI AND DESCRIBED IN A TEXAS DEED OF TRUST AND
MORTGAGE FROM DALLAS MARKET CENTER TO JOHN E. BROMBERG AS RECORDED IN VOLUME
87051, PAGE 0111 OF THE DEED RECORDS OF DALLAS COUNTY, TEXAS, SAID 19.763 ACRE
TRACT BEING MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS:

 

BEGINNING AT A 1/2” IRON FOUND FOR THE SOUTHEASTERLY CORNER OF A CORNER CLIP AT
THE INTERSECTION OF THE EASTERLY RIGHT-OF-WAY LINE OF MARKET CENTER BOULEVARD,
(A 100 FOOT RIGHT-OF-WAY FORMERLY KNOWN AS INDUSTRIAL BOULEVARD) AND THE
NORTHERLY RIGHT-OF-WAY LINE OF INTERSTATE HIGHWAY 35 EAST, KNOWN AS U.S. HIGHWAY
77 AND STEMMONS FREEWAY, A VARIABLE WIDTH RIGHT-OF-WAY, BEING THE MOST SOUTHERLY
SOUTHWEST CORNER OF THE HEREIN DESCRIBED TRACT;

 

THENCE LEAVING THE NORTHERLY RIGHT-OF-WAY LINE OF SAID INTERSTATE HIGHWAY 35
EAST, ALONG AND WITH THE EASTERLY RIGHT-OF-WAY LINE OF SAID MARKET CENTER
BOULEVARD, BEING A COMMON LINE WITH THE SOUTHWESTERLY LINE OF SAID TRACT VI, THE
FOLLOWING COURSES:

 

N 53°34’38” W, A DISTANCE OF 26.52 FEET TO AN “X” CUT IN CONCRETE FOUND FOR
CORNER, FROM WHICH A 1/2 INCH IRON ROD FOUND BEARS N 65°42’10” W, A DISTANCE OF
2.52 FEET;

 

N 25°43’03” W, A DISTANCE OF 90.00 FEET TO A 1/2” IRON ROD FOUND FOR CORNER;

 

N 28°58’10” W, A DISTANCE OF 149.83 FEET TO A 1/2” IRON ROD FOUND FOR CORNER;

 

N 25°42’40” W, A DISTANCE OF 505.52 FEET TO A 5/8” IRON ROD CAPPED “CARTER &
BURGESS” SET FOR CORNER, FROM WHICH A 1/2 INCH IRON ROD FOUND BEARS S 69°30’W, A
DISTANCE OF 0.8 FEET;

 

NORTHWESTERLY, ALONG A CURVE TO THE LEFT HAVING A RADIUS OF 1960.08 FEET, A
DELTA ANGLE OF 11°53’59”, A LONG CHORD THAT BEARS N 31°39’41” W A DISTANCE OF
406.36 FEET, AN ARC DISTANCE OF 407.09 FEET TO A 5/8 INCH IRON ROD CAPPED
“CARTER & BURGESS” SET FOR CORNER;

 

N 37°36’40” W, A DISTANCE OF 111.35 FEET TO A 5/8” IRON ROD CAPPED “CARTER &
BURGESS” SET FOR THE NORTHWEST CORNER OF THE HEREIN DESCRIBED TRACT VI, BEING
THE SOUTHWEST CORNER OF A TRACT OF LAND DESCRIBED AS TRACT VII IN THE
AFOREMENTIONED TEXAS DEED OF TRUST AND MORTGAGE;

 

EXHIBIT A



--------------------------------------------------------------------------------

THENCE ALONG AND WITH THE COMMON LINE BETWEEN SAID TRACT VII AND THE HEREIN
DESCRIBED TRACT VI, THE FOLLOWING COURSES:

 

SOUTHEASTERLY, ALONG A CURVE TO THE LEFT HAVING A RADIUS OF 11623.39 FEET, A
DELTA ANGLE OF 01°43’11”, A LONG CHORD THAT BEARS S 74°38’26” E A DISTANCE OF
348.84 FEET, AN ARC DISTANCE OF 348.85 FEET TO A 5/8” IRON ROD CAPPED “CARTER &
BURGESS” SET FOR CORNER;

 

SOUTHEASTERLY, ALONG A CURVE TO THE LEFT HAVING A RADIUS OF 120.00 FEET, A DELTA
ANGLE OF 51°32’56”, A LONG CHORD THAT BEARS S 50°11’21” E A DISTANCE OF 104.36
FEET, AN ARC DISTANCE OF 107.96 FEET TO A 5/8” IRON ROD CAPPED “CARTER &
BURGESS” SET FOR CORNER;

 

SOUTHEASTERLY, ALONG A CURVE TO THE LEFT HAVING A RADIUS OF 11668.39 FEET, A
DELTA ANGLE OF 03°53’38”, A LONG CHORD THAT BEARS S 77°54’38” E A DISTANCE OF
792.85 FEET, AN ARC DISTANCE OF 793.00 FEET TO A 5/8” IRON ROD CAPPED “CARTER &
BURGESS” SET FOR CORNER, FROM WHICH A 1/2” IRONROD FOUND BEARS N 08°30’ W, A
DISTANCE OF 1.0 FEET;

 

S 79°53’34” E, A DISTANCE OF 182.31 FEET TO A 5/8” IRON ROD CAPPED “CARTER &
BURGESS” SET FOR THE NORTHEAST CORNER OF THE HEREIN DESCRIBED TRACT, BEING THE
SOUTHEAST CORNER OF SAID TRACT VII, SAID IRON ROD ALSO BEING THE SOUTHWEST
CORNER OF A TRACT OF LAND DESCRIBED AS TRACT VIIIA IN THE AFOREMENTIONED TEXAS
DEED OF TRUST AND MORTGAGE, SAID CORNER ALSO BEING THE NORTHWEST CORNER OF A
TRACT OF LAND DESCRIBED AS TRACT IA OF SAID TEXAS DEED OF TRUST AND MORTGAGE,
FROM WHICH AN “X” CUT IN CONCRETE FOUND BEARS N 04°15’ W, A DISTANCE OF 1.2
FEET;

 

THENCE S 09°21’03” W, ALONG AND WITH THE COMMON LINE BETWEEN SAID TRACT IA AND
THE HEREIN DESCRIBED TRACT VI, A DISTANCE OF 868.26 FEET TO A 1/2 INCH IRON ROD
FOUND FOR THE SOUTHEAST CORNER OF SAID TRACT VI, BEING THE SOUTHWEST CORNER OF
SAID TRACT IA, AND BEING IN THE NORTHERLY RIGHT-OF-WAY LINE OF SAID INTERSTATE
HIGHWAY 35 EAST;

 

THENCE ALONG AND WITH THE NORTHERLY RIGHT-OF-WAY LINE OF SAID INTERSTATE HIGHWAY
35 EAST, BEING A COMMON LINE WITH THE SOUTHERLY LINE OF THE HEREIN DESCRIBED
TRACT IA, THE FOLLOWING COURSES:

 

NORTHWESTERLY, ALONG A CURVE TO THE LEFT HAVING A RADIUS OF 3289.04 FEET, A
DELTA ANGLE OF 03°38’02”, A LONG CHORD THAT BEARS N 79°37’12” W A DISTANCE OF
208.56 FEET, AN ARC DISTANCE OF 208.60 FEET TO A 1/2 INCH IRON ROD FOUND FOR
CORNER;

 

N 81°26’13” W, A DISTANCE OF 395.94 FEET TO THE POINT OF BEGINNING, AND
CONTAINING 19.763 ACRES (860,879 SQUARE FEET) OF LAND, MORE OR LESS.

 

EXHIBIT A